 



         

Exhibit 10.3
EXHIBIT E
PROCEEDS AGREEMENT
[HSBC Bank USA Letterhead]
December 14, 2005
Johnson Matthey Inc.
4601 West 21000 South
Salt Lake City, Utah 84120
Re:      Royal Gold, Inc. – Confirmation of Collateral
Security Arrangements and Agreement
Gentlemen:
     This is to advise you that HSBC Bank USA (“HSBC”) has continued a credit
facility in favor of Royal Gold, Inc. (“Royal Gold”) pursuant to the Amended and
Restated Loan Agreement dated as of December 14, 2005 between HSBC and Royal
Gold (the “Loan Agreement”), which amends and restates in its entirety the Loan
Agreement dated as of December 18, 2000 between HSBC and Royal Gold. The Loan
Agreement is secured by various collateral security arrangements, including:
(1) a lien and security interest in favor of HSBC on Royal Gold’s share of all
mineral production (“Production”) from the GSR#1 Royalty, the GSR#3 Royalty and
the NVR#1 Royalty, each on the Pipeline/South Pipeline Mining Complex in Lander
County, Nevada (the “Project”), (2) a security interest in all proceeds of such
Production (“Proceeds”), and (3) a security interest in all accounts of Royal
Gold, whether metals or monetary, and credit balances therein, with Johnson
Matthey Inc. (“Accounts”).
     Please execute and return a copy of this letter: (a) acknowledging and
confirming that you have been advised of the existence of a lien and security
interest in favor of HSBC in Royal Gold’s share of Production, and in the
Proceeds and the Accounts and (b) expressing your agreement, (i) to credit to
the account of HSBC at Johnson Matthey any Production received at Johnson
Matthey, and (ii) upon a written request from HSBC, without confirmation,
countersignature or additional direction from Royal Gold, to transfer to the
account of HSBC at Johnson Matthey any credit balances in Account of Royal Gold
at Johnson Matthey.

 



--------------------------------------------------------------------------------



 



Johnson Matthey Inc.
December 14, 2005
Page 2
     By execution hereof Royal Gold has indicated its acceptance of the
foregoing agreements and its irrevocable instructions to Johnson Matthey to act
in accordance with the terms hereof until such time as Royal Gold and HSBC
jointly advise Johnson Matthey to the contrary.

                        Yours sincerely,
 
                    HSBC BANK USA
 
           
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           
 
            Agreed as of December 14, 2005   Notice acknowledged and agreement
confirmed as of December 14, 2005
 
            ROYAL GOLD, INC.   JOHNSON MATTHEY INC.
 
           
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           

 